DETAILED ACTION

    PNG
    media_image1.png
    624
    867
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    608
    673
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a “filtration system” including a “filter cap,” “stem,” ”filter elements” and “cap handle” to position and seal a filter cartridge in place, it does not reasonably provide enablement for a “filtration system” that does not have these components.  
In this regard, Applicants’ stated objective is noted:
[006] There are several issues that may arise in the design and implementation of a convertible filtration system configured to accept both bag-type and cartridge filters. For instance, one of the issues that must be addressed in any filtration system design is the prevention of contaminants from being reintroduced into a filtered fluid. This issue is particularly prevalent in filtration systems that utilize removable filters or that process high-pressure flows. In some systems, the process of converting from a cartridge filter to a bag-type filter and vice-versa there is a need in the art for a convertible filtration system that prevents contamination of filtered fluids while at the same time provides a simple method for converting from a bag-type filtration system to a cartridge filtration system, and vice-versa.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice, make or use the invention commensurate in scope with these claims. How is the reintroduction of contaminants into the filtrate, which MUST be avoided, accomplished without, for example, the “filter cap,” “stem,” ”filter elements” and “cap handle” in place? How is filtration accomplished in a “filtration system” that does not include “filtration elements”?
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what structure Applicants intend by the recitation, “a filter housing including structure to interchangeably receive a cartridge filter and a bag filter” as was added to claim one, or “housing including structure to interchangeably receive a cartridge filter or a bag filter,” as was added to independent claim 15, in the claim-set of November 18, 2020. It is unclear what minimal components are included with respect to, “including structure.” It is unclear what components beyond those already positively recited, “to interchangeably receive a cartridge filter and a bag filter”, the language is “including structure,” is intended to include. In this regard, minimally, the recitation, “a stabilizer flange, the integral basin further including an upper surface for supporting a cartridge filter, said upper surface including a hole for passing filtered fluid through the integral basin, and a basin retention lip surrounding said opening, said basin retention lip for sealing against a lower surface of said cartridge filter,” as was added to claim one on November 18, 2020 (with similar language being added to independent claim 15 at that time), would appear to constitute “structure” to facilitate aspects of the claimed “interchangability” functional limitation.   It is unclear if Applicants are intending to invoke 112(f) using this language, especially in view of Applicants’ assertion made in the Remarks of November 18, 2020 at numbered page 9, fourth paragraph, “The Specification is replete with explanations of how the straightforward mechanical structures that make up the invention as claimed can be built and used.” With respect to these Remarks, it is impermissible to read limitations (e.g., “the straightforward mechanical structures”) from the specification into the claims, although in this case, it is not quite clear which specific mechanical structures Applicants are referring.  It is noted that a “bag filter” and “cartridge filter” are not positively recited. How can filtration be accomplished without these filters? How can Applicants’ claims define a “filtration system” when these filtration components are not positively recited? 
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The language, “including structure to interchangeably receive a cartridge filter and a bag filter,” as was added to claim one, or, “housing including structure to interchangeably receive a cartridge filter or a bag filter,” as was added to independent claim 15, is not seen to enjoy clear, positive basis in the originally filed specification. In this regard, it has been argued, “Support for these amendments can be found in at least paragraph [0007] of the Specification as filed.”
From the originally filed Specification:
[0007] Embodiments of the present invention provide for an improved convertible filtration system which provides a simple method for converting to different filtration methods according to the current needs of a user of the filtration system. The basic components of the convertible filtration system include a filtration system housing configured to interchangeably receive a cartridge filter assembly or a bag-type filter assembly which may include one or more fluid inlet ports for the introduction of contaminated fluids into the system and a basket support flange attached to the inner circumferential periphery of the filtration system housing; a base which includes one or more fluid outlet ports for expelling filtered fluids from the system and an integral basin for accommodating a cartridge filter; and a lid mechanism releasably attached to the filtration system housing through one or more housing clevises used to generate sealing pressure between a lid and the filtration system housing. [Emphasis added by Examiner]

The recitation “structure” does not appear in paragraph [0007] as asserted, nor anywhere else in the Specification for that matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The language, “including structure to interchangeably receive a cartridge filter and a bag filter,” as was added to claim one, or, “including structure to interchangeably receive a cartridge filter or a bag filter,” as was added to independent claim 15, is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) some structure, to perform the recited function.  Minimally, such claim limitations include: “the basket support flange” and “stabilizer flange” as recited in independent claims 1 and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive.
With respect to the scope of enablement rejection, it has been argued:
The Specification is replete with explanations of how the straightforward mechanical structures that make up the invention as claimed can be built and used. Moreover, the elements of "filter cap," "stem" and "filter handle" are not required in order to make and use the "filtration system" as it is recited by the claims. For example, the filter cap, stem and filter handle are not required when using the filter housing in combination with a bag filter element. See, e.g., Figure 6, and Para. [0032]

It is unclear what is intended by this argument. To assert “The Specification is replete with explanations of how the straightforward mechanical structures that make up the invention as claimed can be built and used,” appears to suggest that these “straightforward mechanical structures” could be read into the claims. However, it is impermissible to read limitations from the specification into the claims.
If only a “bag filter assembly” were being claimed, then, of course, “the filter cap, stem and filter handle” would not be required to be enabled. However, “A convertible filtration system capable of performing fluid filtration with either a cartridge filter or a bag filter” and “housing including structure to interchangeably receive a cartridge filter or a bag filter,” as was added to independent claim 15, is now being claimed. Contrary to the assertion that, ”The Specification is replete with explanations of how the straightforward mechanical structures that make up the invention as claimed can be built and used,” only a single scheme involving, a "filter cap," "stem" and "filter handle" appears to have been disclosed, and NOT claimed, that would enable the claimed “convertible filtration system” to perform filtration with a cartridge filter.
originally presented claim one set forth on January 30, 2018, specified, “A convertible filtration system for use with cartridge filters and bag-type filters,” and not merely a “filter housing in combination with a bag filter element” as argued to be enabled in the Remarks of November 18, 2020, page 8, lines 21-23 . Being “enabled” for merely one of “cartridge filters” or “bag filters” is NOT enabling for the claimed “convertible filtration system” which is capable of performing fluid filtration with either.
Independent claim 1 calls out a “convertible filtration system,” while independent claim 15 now specifies a “filtration system capable of performing filtration with either a cartridge filter or a bag filter.” However, the minimal components to convert the filtration system to be capable of performing filtration with a cartridge filter are not claimed. The written description must enable the full scope of the broadest claim. There is not disclosure of a convertible filtration system that does not use the specifically disclosed components to convert the filtration system to be capable of performing filtration with a cartridge filter. The disclosure of a convertible filtration system does not permit a PHOSITA to make and use the invention as broadly as it is claimed without the components necessary to seal/secure a filter cartridge in a filter housing at an upper end thereof.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776